NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
RAFAEL L.O., et al.,                :
                                    :                           Civil Action No. 20-3481 (JMV)
                  Petitioner,       :
                                    :
                  v.                :                                   OPINION
                                    :
JOHN TSOUKARIS, et al.,             :
                                    :
                  Respondent.       :
____________________________________:

VAZQUEZ, District Judge:

        This matter originated with a Verified Petition for Writ of Habeas Corpus and Complaint.

D.E. 1. Presently pending before the Court is the motion of Petitioners’ Rafael L.O., 1 Adrian E.

G.G., and Javier S.M., (“Petitioners”) for a temporary restraining order (“TRO”), immediate

release, and/or order to show cause. D.E. No. 5. For the reasons detailed below, the Court will

grant the TRO and order Petitioners’ release subject to specific conditions. The filing initially

included two additional Petitioners, Victor M.L. and Michaell A.G., who have since been released

by the Department of Homeland Security, Immigration and Customs Enforcement (“DHS/ICE”).

Because those two Petitioners have been released, their motion is dismissed without prejudice.




1 Petitioners are identified herein only by their first name and the first initials of their surnames in
order to address certain privacy concerns associated with § 2241 immigration cases. This manner
of identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
       I.      Background

       Petitioners are immigration detainees being held by ICE at the Essex County Correctional

Facility (“ECCF”) in Newark, New Jersey. The instant motion was filed in the wake of the

ongoing COVID-19 pandemic, 2 that has been reported to have been contracted by both ECCF

personnel and inmates. 3

       Each Petitioner submits that he is living with a medical condition that puts him in danger

of severe illness or death should he contract COVID-19. Rafael L.O., who is twenty-seven years

old, submits that he has asthma and bi-polar disorder. D.E. No. 1 at 23. Adrian E. G.G., who is

forty-six years old, submits that he lives with schizophrenia, diabetes, high cholesterol, and high

blood pressure. Id. at 25. Finally, Javier S.M., who is fifty-one years old, indicates that he has

high blood pressure, high cholesterol, signs of early congestive heart failure, untreated obstructive

sleep apnea, and pre-diabetes. Id. at 29.

       Respondents do not contest Petitioners’ medical conditions. Instead, Respondents argue

that ECCF has taken reasonable precautions and that Petitioners’ criminal histories and/or pending

criminal charges countenance against release. D.E. 17 at 7-10. Respondents indicate that Rafael

L.O. has a 2019 conviction for felony drug offenses and possession of weapon (an air pistol) as


2 Covid-19 is an abbreviation of the coronavirus disease 2019, a respiratory illness that can spread
from person to person, that was declared a pandemic by the World Health Organization
(“W.H.O.”) on March 11, 2020. See Centers for Disease Control and Prevention Coronavirus
Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#covid19-basics (last visited Apr. 7, 2020); see also William Wan, WHO declares a
pandemic        of        coronavirus        disease      covid-19,        Washington           Post,
https://www.washingtonpost.com/health/2020/03/11/who-declares-pandemic-coronavirus-
disease-covid-19/ (last visited April 7, 2020).

3 Monsy Alvarado, Second ICE detainee in New Jersey tests positive for coronavirus,
Northjersey.com, https://www.northjersey.com/story/news/new-jersey/2020/03/26/coronavirus-
nj-second-ice-detainee-tests-positive-covid-19/2916525001/ (last visited April 7, 2020).

                                                 2
well as pending felony drug charges from 2018. Id. at 7. Javier S.M., Respondents note, has

pending state felony charges for criminal sexual contact and endangering/sexual contact. Id. at 8.

It appears that Javier S.M. was released on his own recognizance by the state criminal court,

although Respondents indicate that the state judge may have known that Javier S.M. was to be

taken into ICE custody. Adrien E. G.G. has the longest criminal history. Respondents point to

numerous convictions between 2013 and 2017 for illegal re-entry into the United States. Id. at 9-

10. Adrien E. G.G. also has two convictions for drug possession and a 2008 conviction for

assault. Id.

   A. COVID-19

       The COVID-19 pandemic is at the heart of this case. Judge John E. Jones III, in a

thoughtful opinion, described the situation as follows:

               In a matter of weeks, the novel coronavirus COVID-19 has
               rampaged across the globe, altering the landscape of everyday
               American life in ways previously unimaginable. Large portions of
               our economy have come to a standstill. Children have been forced
               to attend school remotely. Workers deemed ‘non-essential’ to our
               national infrastructure have been told to stay home. Indeed, we now
               live our lives by terms we had never heard of a month ago—we are
               “social distancing” and “flattening the curve” to combat a global
               pandemic that has, as of the date of this writing, infected 719,700
               people worldwide and killed more than 33,673. Each day these
               statistics move exponentially higher.

Thakker v. Doll, Civ. Docket No. 20-cv-480, 2020 WL 1671563, *2, __ F. Supp. 3d __ (M.D. Pa.

March 31, 2020) (footnotes omitted). Judge Jones accurately pointed to the swift growth of cases.

From the date of his opinion (March 31, 2020) to April 7, 2020, the number of worldwide cases

and deaths had risen from 719,700 and 33,673 to 1,282,931 and 72,774.4



4 Coronavirus Disease (COVID-19) Pandemic, WORLD HEALTH ORGANIZATION,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last visited April 7, 2020).
                                             3
       New Jersey has been particularly hard hit, with the northern part of the state bearing the

initial brunt. As of April 7, 2020, New Jersey had 44,416 cases and 1,232 deaths. COVID-19

Information Hub, STATE OF NEW JERSEY, https://covid19.nj.gov/ (last visited April 7, 2020).

The total number of cases and deaths for Bergen County, Essex County, and Hudson County,

respectively, were 7,533/263, 5,078/232, and 4,949/95 deaths.          Id.   New Jersey has taken

numerous steps, such as the Governor’s stay-at-home order on March 21, 2020, to combat the

virus. In addition, New Jersey has closed schools indefinitely and closed beaches, state parks,

and county parks. 5

       COVID-19 is a type of highly contagious novel coronavirus that is thought to be “spreading

easily and sustainably between people.” How Coronavirus Spreads, CENTERS FOR DISEASE

CONTROL               AND         PREVENTION,              https://www.cdc.gov/coronavirus/2019-

ncov/prepare/transmission.html (“How Coronavirus Spreads”) (last visited April 8, 2020).        The

National Institutes of Health reports that the virus “is stable for several hours to days in aerosols

and on surfaces[.]” 6 COVID-19 is “spread mainly from person-to-person.” How Coronavirus

Spreads. This person-to-person spread can occur (1) between persons who are in close contact,

meaning within six feet, and (2) by respiratory droplets when an infected person sneezes, coughs,

or talks. Id. The virus can also be spread by infected persons who are not showing symptoms.

Id.



5 New Jersey closes state parks, state forests and county parks as more than 200 new COVID-19
deaths reported, 6abc, https://6abc.com/covid19-cases-us-coronavirus-symptoms/6083512/ (last
visited April 7, 2020).

6 New Coronavirus Stable for Hours on Surfaces, NATIONAL INSTITUTE OF HEALTH,
https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
visited April 8, 2020)

                                                 4
       Symptoms of COVID-19 can be mild. However, the effects of COVID-19 can be

drastically more severe in older individuals or those with certain medical conditions, including

persons with asthma, lung disease, heart diseases, diabetes, chronic kidney disease, liver disease

or those who are immunocompromised. 7 Besides death, COVID-19 can cause serious, potentially

permanent, damage to lung tissue, and can require extensive use of a ventilator. Early evidence

suggests that the virus “can damage lung tissue causing a 20 to 30 percent decrease in lung

function[.]” D.E. 1 at ¶ 29 (citation omitted). In addition, complications from the virus can

manifest rapidly. Id. (citation omitted). There is currently no vaccine for COVID-19, nor are

there known, clinically-tested therapeutic treatments. Id. at ¶ 30. To combat the virus, health

officials have emphasized education, social distancing (i.e. staying at least 6 feet apart), and

improved hygiene. Id. (citation omitted).

   B. ECCF

       County jails were not designed with pandemics in mind. To the contrary, they were made

to house persons in relatively close contact. In a densely populated area, like Essex County, New

Jersey, jails are constructed to handle more persons, whether they be detainees or inmates. The

CDC has warned that the risk of exposure may increase in crowded, closed-in settings with little

air circulation if the crowd contains persons who are infected. D.E. 1 at ¶ 32 (citation omitted).

COVID-19 represents a threat to detainees, inmates, officers, officials, staff, and all others who

enter the jail, such as vendors.

       Petitioners cite extensively to a March 19, 2020, letter from two qualified physicians to



7 People Who Are at Higher Risk of Severe Illness, CENTERS FOR DISEASE CONTROL AND
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last accessed April 8, 2020).

                                                5
members of Congress. D.E. 1-14. Both physicians had “expertise in medical care in detention

settings,” and both served as medical subject matter experts for the Department of Homeland

Security’s Office of Civil Rights and Civil Liberties.” Id. at 1-2. The letter addressed the

“imminent risk to the health and safety of immigrant detainees[.]” Id. at 3. The physicians stated

that “social distancing is essential to slow the spread of the coronavirus to minimize the risk of

infection.”   Id. at 4.   The doctors stressed that doing so critically reduces the risk of

overwhelming treatment facilities. 8 Id. As an example, the physicians pointed out that local

hospitals have limited ventilators, and as the hospitals treat more COVID-19 patients, they run the

real risk of running short of the life-saving equipment – not only for other virus patients but also

for patients with other critical illnesses, such as heart attacks. Id. The physicians indicated that

three areas of actions were needed:       (1) procedures for screening, testing, isolation, and

quarantine; (2) limiting the transport and transfer of immigration detainees; and (3) using

alternatives to detention to enable as much social distancing as possible. Id. at 5. To this end,

the doctors emphasized that “it is essential to consider releasing all detainees who do not pose an

immediate risk to public safety.” Id. (emphasis in original). At a minimum, the doctors added,

ICE should consider releasing all detainees in high risk medical groups. Id. at 5-6.

       In response to the pandemic, ICE has taken affirmative steps to lessen the risk of exposure.

ICE Guidance on COVID-19, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

https://www.ice.gov/coronavirus (last visited on April 8, 2020). For example, ICE temporarily

suspended all social visitation at detention facilities. Id. ICE also released approximately 160




8 Petitioners point out that New Jersey officials have projected a potential shortage of 123,000
hospital beds in the coming weeks. D.E. 1 at ¶ 27 (citation omitted).

                                                 6
individuals who were over the age of 60 or pregnant. Id. ICE further instituted screening

guidance for new detainees and indicates that it is testing detainees for COVID-19 as per CDC

guidance. Id.

       As of the filing of Petitioner’s case, four employees and one ICE detainee had contracted

COVID-19. D.E. 1 at ¶ 2. Given the incubation period, Petitioners indicate that it is likely that

the ICE detainee contracted the virus while at the ECCF. Id. at ¶ 38. Prior to the current

pandemic, Petitioners noted that DHS’s Office of Inspector General (“OIG”) “identified serious

issues relating safety, security, and environmental health” at ECCF. Id. at 41 (citation omitted).

The OIG concluded that based on the conditions observed, “ICE cannot ensure detainee health at

the [ECCF].” Id. at 41.

       Petitioners also provide their view of current conditions at the ECCF, relying on a

declaration of Rosa Santana, a Program Director at First Friends of New Jersey and New York.

D.E. 1-9. Santana indicates, based on her personal experience, that in the “dorms” area of ECCF,

“approximately 70 detainees sleep, eat, and spend the vast majority of their time . . . in one room

together[.] . . . They all share one bathroom with just a few toilets, sinks and showers.” Id. at ¶ 7.

In the “pods” area of ECCF, two detainees share a room to sleep, but “approximately 125 detainees

share a single common space” where they eat and socialize. Id. at ¶ 8. Santana adds that these

detainees share a bathroom with four showers, but often one or two of the showers are not working.

Id. Santana and her organization hear constant complaints about the “lack of access to medical

care and the quality of care that is received,” that medical treatment is denied, or that detainees

wait an inordinate amount of time in response to medical requests. Id. at ¶¶ 9, 12. Santana is also

aware of “unsanitary and unhygienic conditions at the ECCF,” such as maggots in the sink or

broken boilers. Id. at ¶ 10. Detainees also report that they lack sufficient soap, hand sanitizer,

                                                  7
and cleaning supplies; if they run out of money, the detainees cannot buy new soap from the

commissary. Id. at ¶ 13. As for a detainee who tested positive for COVID-19, Santana knows

that the detainee was in a setting with approximately 40-50 other detainees. Id. at ¶ 17. Santana

has also been receiving recent calls from detainees who are worried that others housed with them

are infected as they have sore throats, coughs, and fevers. Id. at 20.

       Respondents submitted a declaration from Alfaro Ortiz, the Director of the ECCF. D.E.

17-1. On the date of Ortiz’s declaration, April 6, 2020, two ICE detainees had tested positive for

COVID-19 as had seven inmates in a different building, ten members of the ECCF correctional

staff, and one nurse. Id. at ¶ 22. Ortiz details the efforts of ECCF to deal with the virus. Ortiz

reports that ECCF is currently at seventy-five percent of its capacity and that dorms that were

designed to hold sixty detainees now house a maximum of forty-eight. Id. at ¶¶ 4-5. He states

that ECCF has provide informational hand-outs as to COVID-19 and that detainees have space to

“sit at least six feet apart.” Id. at ¶ 6. Health care at ECCF is administered by CFG Health

Systems, with a physician on-site for sixteen hours a day (and available twenty-four hours) as well

as nurse practitioner and two RNs and LPNs at all times. Id. at 9-10. New detainees are

“screened for disabilities upon admission and their temperatures are checked.” Id. at ¶ 8. ECCF

is able to re-circulate air within the facility every four hours. Id. at ¶ 13. Among other measures

instituted in response to COVID-19, ECCF educates detainees as to the “importance of hand

washing and best practices to prevent the spread of COVID-19” and provides detainees daily

access to sick call. Id. at ¶ 15. ECCF also sanitizes its kitchen hourly, hired additional cleaning

staff, and implemented health screening for officers. Id. New detainees are quarantined for 14

days. Id. If a detainee exhibits COVID-19 symptoms, he or she is medically evaluated and

provided a surgical mask.     Id. at ¶ 17.    Detainees with moderate to severe symptoms are

                                                 8
immediately taken to University Hospital, while those with mild symptoms are quarantined. Id.

at ¶ 18. As of April 6, ECCF had 85 inmates and detainees in quarantine. Id. at 19. Detainees

who have had a known exposure to COVID-19 but who are asymptomatic are “cohorted,” meaning

that they are placed with other similar individuals for fourteen days. Id. at ¶ 20.

        Petitioners assert numerous counts.     D.E. 1.    As pertinent here, Petitioners assert a

violation of substantive due process for failure to reasonable provide safety and protect from harm.

Id. at 38.

        II.    LEGAL STANDARD

        The standard for granting a temporary restraining order is the same as that for a preliminary

injunction. Injunctions and restraining orders are governed by Federal Rule of Civil Procedure

65 and Local Civil Rule 65.1. Injunctive relief may only be granted when a party demonstrates

that he has a reasonable probability of success on the merits, he will suffer immediate and

irreparable harm if the injunction does not issue, the grant of preliminary relief will not result in

greater harm to the nonmoving party, and the injunctive relief is in the public interest. New Jersey

Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 385-86 (3d Cir. 2012) (citing Crissman

v. Dower Down Entm’t Inc., 239 F. 3d 357, 364 (3d Cir. 2001).

        As to the Court’s authority to grant release on a writ of habeas corpus, Petitioner’s rely

extensively on the Third Circuit’s decision in Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986).

Lucas concerned a state prisoner’s petition pursuant to 28 U.S.C. § 2254 rather than a civil

immigration detainee matter.       Id. at 365-66.     The court in Lucas determined that the

“extraordinary circumstances” standard controlled in determining whether “bail may be granted to

a habeas petitioner prior to a ruling on the merits of the petition.” Id. at 367. As an example of

such circumstances, the Lucas court pointed to Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955),

                                                 9
in which the district judge had ordered a state inmate released to enter a hospital because the inmate

was extremely ill. Id. at 366-67. Yet, the court in Lucas court continued, it was not suggesting

that a petitioner’s poor health would be the only situation that would meet the extraordinary

circumstances standard. Id. at 367.

       Like injunctive relief in general, granting bail to a habeas petitioner is an extraordinary

remedy. See Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating that a court

may only grant release pending a disposition of federal habeas claims when the petitioner has

raised “substantial constitutional claims upon which he has a high probability of success, and ...

when extraordinary or exceptional circumstances exist which make the grant of bail necessary to

make the habeas remedy effective”) (citation omitted)); see also In re Souels, 688 Fed. App’x 134,

135-36 (3d Cir. 2017).

       III.    DISCUSSION

       The Court finds that Petitioners have established a reasonable likelihood of success on the

merits and similarly met the extraordinary circumstances standard. This determination also

addresses Respondents’ threshold argument that Petitioners lack standing.            D.E. 17 at 24.

Respondents argue that “Petitioners do not allege that they have contracted COVID-19, have been

exposed to anyone with COVID-19 or that they have suffered any adverse outcomes from the

spread of COVID-19.” Id.

       “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.’”    Lance v. Coffman, 549 U.S. 437, 439 (2007).              Standing to sue is a

“[c]omponent of the case-or-controversy” requirement. Id. Thus, a court must dismiss a case

for lack of subject matter jurisdiction if a plaintiff lacks Article III standing. Finkelman v. Nat'l

Football League, 810 F.3d 187, 195 (3d Cir. 2016). To establish Article III standing, a plaintiff

                                                 10
“must demonstrate ‘(1) an injury-in-fact, (2) a sufficient causal connection between the injury and

the conduct complained of, and (3) a likelihood that the injury will be redressed by a favorable

decision.”’ Id. at 193 (quoting Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 358–59 (3d

Cir. 2015) (internal quotation marks omitted and punctuation modified)). The first element, an

injury-in-fact, requires that a plaintiff show “ ‘the invasion of a concrete and particularized legally

protected interest’ resulting in harm ‘that is actual or imminent, not conjectural or hypothetical.’ ”

Id. (quoting Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir. 2014)). Moreover, a

plaintiff “must clearly and specifically set forth facts sufficient to satisfy . . .standing” as “a federal

court is powerless to create its own jurisdiction by embellishing otherwise deficient allegations of

standing.” Whitmore v. Arkansas, 495 U.S. 149, 155 (1990).

        The Court finds that Petitioners have standing in light of the Supreme Court’s decision in

Helling v. McKinney, 509 U.S. 25 (1993).             In Helling, a prisoner alleged that his Eighth

Amendment rights had been violated because he had been exposed to environmental tobacco

smoke in prison. Id. at 28. The Supreme Court ruled as follows:

                        We have great difficulty agreeing that prison authorities may
                not be deliberately indifferent to an inmate's current health problems
                but may ignore a condition of confinement that is sure or very likely
                to cause serious illness and needless suffering the next week or
                month or year. In Hutto v. Finney, 437 U.S. 678, 682, we noted
                that inmates in punitive isolation were crowded into cells and that
                some of them had infectious maladies such as hepatitis and venereal
                disease. This was one of the prison conditions for which the Eighth
                Amendment required a remedy, even though it was not alleged that
                the likely harm would occur immediately and even though the
                possible infection might not affect all of those exposed. We would
                think that a prison inmate also could successfully complain about
                demonstrably unsafe drinking water without waiting for an attack of
                dysentery. Nor can we hold that prison officials may be
                deliberately indifferent to the exposure of inmates to a serious,
                communicable disease on the ground that the complaining inmate
                shows no serious current symptoms.

                                                    11
              That the Eighth Amendment protects against future harm to inmates
              is not a novel proposition. The Amendment, as we have said,
              requires that inmates be furnished with the basic human needs, one
              of which is “reasonable safety.” DeShaney[ v. Winnebago County
              Dept. of Social Services, 489 U.S. 189, 200 (1989)]. It is “cruel and
              unusual punishment to hold convicted criminals in unsafe
              conditions.” Youngberg v. Romeo, 457 U.S. 307, 315–316 (1982).
              It would be odd to deny an injunction to inmates who plainly proved
              an unsafe, life-threatening condition in their prison on the ground
              that nothing yet had happened to them. The Courts of Appeals have
              plainly recognized that a remedy for unsafe conditions need not
              await a tragic event. Two of them were cited with approval in
              Rhodes v. Chapman, 452 U.S. 337, 352, n. 17 (1981). Gates v.
              Collier, 501 F.2d 1291 (5th Cir. 1974), held that inmates were
              entitled to relief under the Eighth Amendment when they proved
              threats to personal safety from exposed electrical wiring, deficient
              firefighting measures, and the mingling of inmates with serious
              contagious diseases with other prison inmates. Ramos v. Lamm,
              639 F.2d 559, 572 (10th Cir. 1980), stated that a prisoner need not
              wait until he is actually assaulted before obtaining relief. . . . We
              thus reject petitioners' central thesis that only deliberate indifference
              to current serious health problems of inmates is actionable under the
              Eighth Amendment.

Id. at 33-34 (emphases added). Although decided in the context of an Eighth Amendment claim,

the quoted language applies with equal force here. Petitioners do not need to actually show that

they have COVID-19 to establish standing.

       To succeed on a Fifth Amendment due process claim, Petitioners must show that their

conditions of confinement “amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520,

535 (1979). The Third Circuit has articulated the following relevant standards:

              To determine whether challenged conditions of confinement amount
              to punishment, this Court determines whether a condition of
              confinement is reasonably related to a legitimate governmental
              objective; if it is not, we may infer “that the purpose of the
              governmental action is punishment that may not be constitutionally
              inflicted upon detainees qua detainees.”



                                                 12
E. D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (quoting Hubbard v. Taylor, 538 F.3d 229, 232

(3d Cir. 2008)). As a result, the Court must ascertain whether the confinement conditions serve

a legitimate purpose and whether the conditions are rationally related to that legitimate purpose.

Hubbard 538 F.3d at 232.

       District Courts have reached different conclusions when conducting this inquiry in the

context of the current pandemic. In Dawson v. Asher, Case No. C20-0409, 2020 WL 1304557

(W.D. Wash. March 19, 2020), Judge James L. Robart found that the immigration detainees did

not face improper punishment. Id. at *2. Judge Robart explained that the petitioner’s detention

was reasonably related to a legitimate governmental objective because there was no evidence that

the respondents intended to punish the petitioners, respondents had a legitimate governmental

objective in preventing detained aliens from absconding and ensuring their appearance at removal

proceedings, and the petitioners’ confinement did not appear excessive in relation to the legitimate

objective. Id.

       Judge Jones in Thakker reached a different conclusion. Thakker, 2020 WL 1671563, *8.

Judge Jones noted that an express intent to punish was not necessary and then found that the

detention in question did not bear a rational relationship to a legitimate government objective. Id.

Judge Jones reasoned that housing immigration detainees in close proximity and in unsanitary

conditions, in light of the pandemic, did not meet a legitimate governmental objective. Id. Judge

Jones indicated that preventing aliens from absconding would constitute a legitimate governmental

aim but this objective was deeply weakened in light of COVID-19, particularly when ICE had

many other options to monitor civil detainees. Id.

       The Court agrees with the analysis in Thakker. The Court does not find that Respondents

have an express intent to punish Petitioners, but also finds that such intent is not a necessary

                                                13
prerequisite. In addition, the Court would – in normal circumstances – agree with the legitimate

governmental objective analysis espoused in Dawson. But these are not normal times, and

context (or factual reality) is important.    To use an extreme hypothetical, consider if civil

detainees were being housed in a facility that was in the direct path of a hurricane and that the

facility was unlikely to withstand the force of the storm. The government would still have a

legitimate governmental interest in ensuring that the detainees appeared for immigration court –

but the government would not have a legitimate interest in housing the detainees in that particular

facility during the hurricane. COVID-19, and its associated risks, is the difference maker – it

changes the equation in evaluating the government’s legitimate objectives. See United States v.

Martin, No. 19 Cr. 140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020) (“[T]he Due Process

Clauses of the Fifth or Fourteenth Amendments, for federal and state pretrial detainees,

respectively, may well be implicated if defendants awaiting trial can demonstrate that they are

being subjected to conditions of confinement that would subject them to exposure to serious

(potentially fatal, if the detainee is elderly and with underlying medical complications) illness.”).

       Petitioners’ medical maladies put them in a vulnerable population as to COVID-19. If

they do become infected, not only will they be in greater physical jeopardy but they also would

put greater pressure on limited medical resources. If the Court credits Rosa Santana’s declaration,

ECCF is clearly an unsafe environment. But even viewing Director Ortiz’s statements, obvious

gaps exist. ICE detainees are still housed together, up to forty-eight in a room. While Director

Ortiz indicates that ECCF has increased its cleaning capability, notably absent from his declaration

are critical areas. Detainees may be advised of the risks of COVID-19, but what are they provided

to prevent infection? Director Ortiz does not speak to actual personal hygiene items – such as

soap – that are provided to detainees and how often detainees can actually wash. In this regard,

                                                 14
Santana’s comments about lack of soap and basic hygiene items, along with mass use of limited

bathroom and shower facilities, goes unchallenged. While cleaning may be increased, how often

are the surfaces, to which the detainees are regularly exposed, properly disinfected?

       The Court is not criticizing ECCF or ICE. Both have taken affirmative steps to address

the pandemic for which they should be commended. However, there are certain realities that

neither ECCF or ICE can overcome. As noted, jails were not designed to fight pandemics, and,

unfortunately, such facilities can become perfect vessels for virus transmission. When this case

was filed, on April 1, 2020, Petitioners were aware of five cases of COVID-19 in ECCF. Five

days later, when Director Ortiz signed his declaration, that number had grown to twenty persons.

Petitioners have shown a reasonable likelihood of success on the merits.

       Next, the Court assesses whether the irreparable harm necessary for the grant of the

injunction exists. “In order to demonstrate irreparable harm the plaintiff must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy following a trial. The

preliminary injunction must be the only way of protecting the plaintiff from harm.” Instant Air

Freight Co. v. C. F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989) (internal citations omitted).

When analyzing whether irreparable harm exists, “[t]he possibility that adequate compensatory or

other corrective relief will be available at a later date, in the ordinary course of litigation, weighs

heavily against a claim of irreparable harm.” See id., quoting Sampson v. Murray, 415 U.S. 61,

90 (1964).




                                                  15
           The Court has already explained the seriousness of the Covid-19 pandemic and its rapid

proliferation in this nation. Nonetheless, the Court will provide these sobering nationwide and

county-wide confirmed case and death rates as a reminder. As of April 8, 2020, the United States

has 425,000 confirmed cases and more than 14,000 deaths. 9 And in what is New Jersey’s second-

most afflicted county, Essex, there are 5,078 confirmed cases and 232 deaths. 10 Even more

concerning, the state’s projected peak is likely still weeks away. 11

           As noted earlier in this opinion, in addition to the volume of ECCF detainees confined to

inherently limited living and sleeping quarters, they also appear to have limited access to hygiene

products and must share bathroom facilities with a large number of persons. Moreover, given the

timing of the first confirmed case at ECCF, it appears the detainee contracted the virus while in

ECCF’s jurisdiction.

           The previously described conditions of confinement raise serious concerns about the ability

to stop transmission of the virus. With the conditions as currently described, at-risk detainees –

including Petitioners -- cannot practically adhere to social distancing guidelines or the adequate

level of personal hygiene, that have been touted as the most effective means to thwart the spread

of the virus. Against this backdrop, Petitioners have demonstrated irreparable harm should they

remain in confinement. See Thakker, 2020 WL 1671563 at *7 (“[C]atastrophic results may ensue,



9 US coronavirus predictions are shifting. Here’s why, CNN,
https://www.cnn.com/2020/04/08/politics/what-matters-april-8/index.html (last accessed Apr. 8,
2020, 11:57 p.m.).

10New Jersey coronavirus death toll now at 1,232. Total cases rise to 44, 416 with 3K new
positive tests, NJ.com, https://www.nj.com/coronavirus/2020/04/new-jersey-coronavirus-toll-
now-at-1232-total-cases-rise-to-44416-with-3k-new-positive-tests.html (last accessed Apr. 9,
2020, 12:15 a.m.).

11   Id.
                                                   16
both to Petitioners and to the communities surrounding the Facilities.”); see also Hope v. Doll,

Civ. No. 1:20-562 J.E.J. (M.D. Pa. Apr. 7, 2020) (“We cannot allow the Petitioners before us, all

at heightened risk for severe complications from COVID-19, to bear the consequences of ICE’s

inaction.”) The Court therefore finds that Petitioners have demonstrated irreparable harm should

they remain in ECCF.

        The Court is also satisfied that the balance of harms would weigh in favor of Petitioners

given their underlying health conditions. “Before granting an injunction, a district court must

balance the relative harm to the parties, i.e., the potential injury to the plaintiff if an injunction

does not issue versus the potential injury to the defendant if the injunction is issued.” Novartis

Consumer Health, Inc. v. Johnson & Johnson-Merch Consumer Pharm. Co., 290 F.3d 578, 596

(3d Cir. 2002) (internal citation omitted). Here, the potential injury to the Petitioners is grave in

light of their health conditions. This Court has already provided a glimpse of the rate at which

the virus has spread thus far, even throughout the segment of the state’s population that is at liberty-

the living conditions of those detained creates a more untenable situation. Yet, ICE undoubtedly

has a legitimate interest in ensuring that the petitioners do not flee and in protecting the public.

However, the Court believes that it can address those very important interests in fashioning

appropriate conditions of release for each Petitioner.

        When considering whether the specific action taken by the court serves the public interest,

the guiding principle is assessing whether “not that justice be done, but that specific acts

presumptively benefitting the public not be halted until the merits could be reached and a

determination made as to what justice required.” Continental Group, Inc., v. Amoco Chemicals

Corp., 614 F.2d 351, 358 (3d Cir. 1980). Clearly the public has an interest in preventing the

further spread of COVID-19.         Prevention, among other things, preserves critical medical

                                                  17
resources necessary to combat the pandemic. Here, the possibility of a widespread outbreak

within ECCF would only increase the onus on the state and country’s already-overburdened

healthcare system. Indeed, as of April 6, 2020, ECCF already had twenty-reported cases. The

public has an interest that limited health care resources are available as necessary – which means

preventing as many COVID-19 cases as possible – but particularly those necessary for vulnerable

persons.

       At the same time, the public also has an interest in ensuring that Petitioners do not commit

any offenses while on release. Both Rafael L.O. and Adrian E. G.G. have felony convictions,

although neither have convictions for offenses of which violence is an element, save Adrian E.

G.G.’s conviction twelve years ago. Javier S.M. does not have any felony conviction, but he is

facing serious charges in New Jersey. Yet, this Court must acknowledge that the state court

released Javier S.M. on his own recognizance. To this end, the Court considers the government’s

requests completely reasonable, with certain modifications. D.E. 22. Petitioners argue that these

limitations are too severe. Yet, the Court notes that the critical argument on which Petitioners

rely is that they are unusually vulnerable to COVID-19. In line with that argument, the Court’s

conditions of release not only protect the public but also protect the Petitioners.

       IV.     Conclusion

       For the foregoing reasons, the Court will grants Petitioner’s motion for a TRO (D.E. No.

5), and order Petitioners’ released subject to the conditions as ordered. An appropriate Order

accompanies this Opinion.

Dated: 4/9/2020


                                                              JOHN MICHAEL VAZQUEZ
                                                              United States District Judge

                                                 18
